    AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                Page I of I



                                               UNITED STATES DISTRICT COURT
                                                     SOUTHERN DISTRICT OF CALIFORNIA

                         United States of America                                JUDGMENT IN A CRIMINAL CASE
                                               V.                                 (For Offenses Committed On or After November 1, 1987)


                        Crescencio Benitez-Ramos                                  Case Number: 3:20-mj-20526

                                                                                 Jerem Delici
                                                                                 Defendant's Attorney


    REGISTRATION NO. 30584208
    THE DEFENDANT:                                                                                                 MAR O6 2020
     lg]   pleaded guilty to count(s) _l~of~C~o~m~pl~ai:in~t----------~"""~~+i£,~,i:j:.                                      ~-~oo~~-1
     •     was found guilty to count(s)                                              BY UTHEf1N LllSTRicr OF CALIFORNIA

           after a plea of not guilty.
           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
    Title & Section                           Nature of Offense                                                    Count Number(s)
    8:1325                                    ILLEGAL ENTRY (Misdemeanor)                                          1

     D The defendant has been found not guilty on count(s)
                                                     -------------------
    •      Count(s)
                       - - - - - - - - - - - - - - - - - - dismissed on the motion of the United States.
                                                IMPRISONMENT
           The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
    imprisoned for a term of:

                                          •   TIME SERVED                    I\/              ()
                                                                               'C\._____:: _____ days
     lg] Assessment: $10 WAIVED ~ Fine: WAIVED
     ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
     the defendant's possession at the time of arrest upon their deportation or removal.
     •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
    of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
    imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
1   United States Attorney of any material change in the defendant's economic circumstances,

                                                                               Friday, March 6, 2020
                                                                               Date of Imposition of Sentence
                                  :   /
                                  \J_.


    Received           ..:>
                              "
                                  /

                  -D-U-SM,"',- - - - - - -                                      -111~
                                                                               HONORABLE F. A. GOSSETT III
                                                                               UNITED STATES MAGISTRATE JUDGE


    Clerk's Office Copy                                                                                                      3:20-mj-20526
